Name: Commission Regulation (EEC) No 195/81 of 20 January 1981 on the organization of a sample survey of manpower in the spring of 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 81 Official Journal of the European Communities No L 24/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 195/81 of 20 January 1981 on the organization of a sample survey of manpower in the spring of 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, pursuant to the Act of Accession of 1979 , it should likewise be included within the scope of this Regula ­ tion , HAS ADOPTED THIS REGULATION : Article 1 In the spring of 1981 , the Commission shall under ­ take a manpower survey based on a sample of house ­ holds in each of the Member States with the excep ­ tion of Luxembourg. Article 2 This survey shall be carried out in each of the Member States concerned in a sample of households the residence of which is in the territory of these States at the time of the survey. The information shall be collected for each member of the households included in the sample . Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas, in order to carry out the tasks which are assigned to it by the Treaty, in particular Articles 2, 117, 118 , 122 and 123 thereof, the Commission must know the situation and developments in employment and unemployment ; Whereas the statistical information available in each of the Member States does not provide a suitable basis for comparison , particularly because of the differences between the laws, rules and administrative practices of the Member States on which these statistics are based ; Whereas, by reason of the considerable changes which take place in the field of employment and unemploy ­ ment, it appears necessary to have statistics permitting proper comparisons between Member States ; Whereas the best method of knowing the level and the structure of employment and unemployment consists in carrying out harmonized and synchronized Community sample surveys of manpower ; whereas only the renewal in 1981 of the surveys already carried out in 1968 , 1969 , 1970 , 1971 , 1973 , 1975, 1977 and 1979 enables this information to be obtained ; Whereas the statistical information required by the Commission may, as regards the Grand Duchy of Luxembourg, be obtained by using other sources of statistics ; whereas this will not significantly affect the value of the results of this survey ; whereas it is possible in these conditions to exempt this Member State, by way of exception , from taking part in the survey ; Whereas, since the Hellenic Republic becomes a member of the Community on 1 January 1981 , Article 3 The sample shall comprise between 60 000 and 100 000 households respectively in Germany, France, Italy and the United Kingdom, between 30 000 and 50 000 in Belgium, Greece, the Netherlands and Ireland and between 30 000 and 40 000 in Denmark . Article 4 The basic survey shall cover : (a) the individual characteristics of all members of the households questioned ; (b) the occupations of these persons (status, branch of activity, hours of work, etc .) at the time of the survey and one year prior to it ; (c) the search for work , taking into account the type of employment sought, the reasons for seeking it and the length of time spent seeking it . No L 24/2 28 . 1 . 81Official Journal of the European Communities Article 5 The information shall be gathered by the statistical authorities of the Member States concerned on the basis of a list of questions drawn up by the Commis ­ sion in cooperation with the said authorities . The Commission shall determine , in collaboration with these authorities, the technical details of the survey. It shall also establish, under the same condi ­ tions, the starting and closing dates of the survey and the deadlines for transmission of the results . purposes only. They may not be used for fiscal or other purposes and may not be communicated to third parties . The Member States concerned shall take appropriate measures : (a) to ensure that the information requested is furnished truthfully and in its entirety within the times specified ; (b) against any infringement of the obligation under the first paragraph to preserve the confidentiality of the information gathered .Article 6 Article 8 The statistical authorities of the Member States concerned shall check the answers collected . They shall forward to the Commission the results of the survey for each respondent, who shall remain anony ­ mous . Article 7 For the conduct of this survey, the Member States concerned shall receive a flat-rate amount of 2-61 European units of account per household questioned . This amount shall be set off against the appropriations provided for this purpose in the budget of the Euro ­ pean Communities . The individual items of information provided in the context of the survey may be used for statistical This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President Ch . A. van der KLAAUW